DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the first-type semiconductor layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "second-type semiconductor layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second-type semiconductor layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the first-type semiconductor layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the second-type semiconductor layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062515) in view of Kondo et al. (US 6,870,553).

As to claim 1, Kim discloses a display device (Fig. 18, (4000) comprising: a plurality of sub-pixels/pixels (Fig. 20B, [455]), wherein each of the plurality of sub-pixels comprises a light-emitting unit having an illumination area (Fig. 20B, LU), wherein the illumination area is divided into a plurality of illumination regions (Fig. 12, LU1-LU4, [255, 256]), each of the plurality of illumination regions being configured to be illuminated independently[279, 454]; wherein the light-emitting unit emits a light [454].
However, the device of Kim does not specifically disclose that a gray level of the light is expressed according to a total area of the plurality of illumination regions being illuminated.
Analogous art Kondo discloses illumination regions (Fig. 8, col. 2, lines 57-63) wherein that a gray level of the light is expressed according to a total area of the plurality of illumination regions being illuminated (col. 2, line 57-col. 3, line 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the gray level according to the total area of the illumination regions, as taught by Kondo, in the device of Kim because the Area Grey-scale System is one of many known systems that have hitherto been used to provide displayed images with tones (col. 1, lines 39-44), and in order to stabilize the light-emitting characteristic (col. 3, lines 3-4).



As to claim 5, Kim discloses each of the plurality of illumination regions is in a shape of a rectangle (Fig. 20A, P1-P8).

As to claim 12, Kim discloses the second-type semiconductor layer is separated to first portion (Fig. 12, (NS1)) and second portion (Fig. 12, (NS2)), and a gap (Fig. 12, (SUM1)) is between the first portion and the second portion [282].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062515) in view of Kondo et al. (US 6,870,553) as applied to claims 1, 2, and 5 above, and further in view of Chang et al. (US 2018/0158847).

As to claim 3, Kim, as anticipated by Kondo, does not specifically disclose that each of the plurality of illumination regions has a different area.
Analogous art Chang discloses each of the plurality of illumination regions has a different area (Fig. 6, [38]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the different areas, as taught by Chang, in the device of Kim and Kondo, so as to compensate for the inferior luminous efficiency of the sub-pixel in a specific color [38].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062515) in view of Kondo et al. (US 6,870,553) as applied to claims 1, 2, and 5 above, and further in view LIU et al. (US 2017/0301283).
As to claim 4, Kim, as anticipated by Kondo, does not specifically disclose the areas of the plurality of illumination regions are determined using a binary, quaternary, or octal weighting method.
Analogous art, LIU discloses the areas of the plurality of illumination regions (Fig. 1, (102R, 102B, 102G)) are determined using a binary method [34, 35, and 36].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the binary method, as taught by LIU, in the device of Ki and Kondo, so that LED display apparatus having multiple functions that can display image, receive signals and output data within a frame period can be obtained, and the LED display apparatus can communicate with the external device without reducing its aperture ratio [50].

8.	Claims 6, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062515) in view of Kondo et al. (US 6,870,553) as applied to claims 1, 2, and 5 above, and further in view of Furuie (US 9,337,242). 

As to claim 6, the device of Kim, as anticipated by Kondo, does not specifically disclose each of the plurality of illumination regions is L-shaped.
Furuie discloses each of the plurality of illumination regions is L-shaped (Figs. 4A, and 5A, R,G,B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of 

As to claim 7, the device of Kim, as anticipated by Kondo, does not specifically disclose the plurality of illumination regions are arranged in a concentric manner.
Furuie discloses each of the plurality of illumination regions arranged in a concentric manner (see Figs. 1B, 6A and 6B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have illumination regions arranged in a concentric manner, as taught by Furuie, in the device of Kim and Kondo, to reduce the effects of mixed colors (col. 8, lines 34 and 35).

As to claim 15, the device of Kim, as anticipated by Kondo, does not specifically disclose one of the plurality of illumination regions is surrounded by another one of the plurality of illumination regions.
Furuie discloses one of the plurality of illumination regions is surrounded by another one of the plurality of illumination regions (see Figs. 1B, 1C, and 6B). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have one illumination regions surrounded, as taught by Furuie, in the device of Kim and Kondo, to reduce the effects of mixed colors (col. 8, lines 34 and 35).

9.      Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062515) in view of Kondo et al. (US 6,870,553) as applied to claims 1, 2, and 5 above, and further in view of Shakuda (US 6,060,727).

As to claim 8, the device of Kim, as anticipated by Kondo, does not specifically disclose, further, a common cathode electrode disposed on the first-type semiconductor layer, wherein the plurality of illumination regions share a common cathode electrode.
Shakuda discloses a common cathode electrode (Fig. 7, (N4)) disposed on the first-type semiconductor layer (Fig. 7, (31’)), wherein the plurality of illumination regions (Fig. 7, (4’and 42’)) share a common cathode electrode  (Fig. 7, (N4))(col. 4, lines 49, and 59, col. 6, lines 20-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the common cathode electrode, as taught by Shakuda, in the device of Kim and Kondo, because it provides a great reduction in the overall size and weight of the display while drastically prolonging the service life (col. 1, lines 44 and 45).

As to claim 9, the device of Kim, as anticipated by Kondo, does not specifically disclose, further, a plurality of anode electrodes disposed on the second-type semiconductor layer, wherein the common cathode electrode and the plurality of anode electrodes do not overlap with each other when viewed in a direction that is perpendicular to the illumination area.
Analogous art Shakuda discloses a plurality of anode electrodes (Fig. 6, P1, P2, P3)) disposed on the second-type semiconductor layer (52), wherein the common cathode electrode (Fig. 7, N4) and the plurality of anode electrodes (Fig. 6, P1, P2, P3)) do not overlap with each other when viewed in a direction that is perpendicular to the illumination area (Fig. 6, (4, 42) and Fig. 7, (4’, 42’))(col. 6, lines 11-39)). Also, in both Figs 6 and 7, the anodes (P1-P4) and cathodes (N1-N4) do not overlapped each other when viewed perpendicular to the illumination area (Fig. 6, (4, 42)) and Fig. 7 (4’, 42’)). It would have been obvious to one of ordinary skill in the art at the time of 

As to claim 10, the device of Kim, as anticipated by Kondo, does not specifically disclose, further, a common anode electrode disposed on the second-type semiconductor layer, wherein the plurality of illumination regions share a common anode electrode. 
Shakuda discloses a common anode electrode (Fig. 7, (P4) disposed on the second-type semiconductor layer (Fig. 7, (52)), wherein the plurality of illumination regions (42’) share a common anode electrode (col. 6, lines 20-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the common anode electrode, as taught by Shakuda, in the device of Kim and Kondo, because it provides a great reduction in the overall size and weight of the display while drastically prolonging the service life (col. 1, lines 44 and 45).


Analogous art Shakuda discloses a plurality of cathode electrodes (Fig. 6, N1, N2, N3)) disposed on the first-type semiconductor layer (31), wherein the common anode electrode (Fig. 7, P4) and the plurality of anode electrodes (Fig. 6, N1, N2, N3)) do not overlap with each other when viewed in a direction that is perpendicular to the illumination area (Fig. 6, (4, 42) and Fig. 7, (4’, 42’))(col. 6, lines 11-39)). Also, in both Figs 6 and 7, the anodes (P1-P4) and cathodes (N1-N4) do not overlapped each other when viewed perpendicular to the illumination area (Fig. 6, (4, 42)) and Fig. 7 (4’, 42’)). It would have been obvious to one of ordinary skill in the art at the time of filing to have the common cathode electrode, as taught by Shakuda, in the device of Kim and Kondo, because it provides a great reduction in the overall size and weight of the display while drastically prolonging the service life (col. 1, lines 44 and 45). Finally, even though Figs. 6 and 7 show different arrangements, it would have been obvious to one of ordinary skill in the art at the time of filing to have an electrode arrangement with a plurality of cathode electrodes and one common anode electrode, in the device of Kim, Kondo and Shakuda, because it is common knowledge in the art of semiconductors that a plurality of anode electrodes, or a plurality of cathode electrodes, can be substituted by just one common anode electrode, or just one cathode electrode, respectively, as desired by a designed, in order to save space, wiring, and manufacturing complexity.




10.	Claims 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062515). 

As to claim 16, Kim discloses a display device (Fig. 16, (3000) and Fig. 19, (4000) comprising: a substrate (Fig. 16, (3001) and Fig. 19, (4001)); and a plurality of light emitting units (Figs. 20A and 20B, (P1-P4; P2-P8, P9-P12; P13-P16) [455]), disposed in the substrate (3001, 4001)[284] and divided into a plurality of illumination regions (Fig. 12, LU1-LU4, [255, 256]), each of the plurality of illumination regions being configured to be illuminated independently[279, 454]; one of the plurality of light-emitting unit comprises: a first-type semiconductor layer  (Fig. 12, (PS3) disposed on the substrate (Fig. 16, (3001) [285, 286](light emitting diode structures (300) from Fig. 12 are disposed on the substrate (3001) shown in Fig. 16); a light-emitting layer disposed on the first-type semiconductor layer (Fig. 12, (LL3); and a second-type semiconductor layer disposed on the first-type semiconductor layer (Fig. 12, (NS3). However, the device of Kim discloses a plurality of embodiments, for example, Figs. 2E, 9 and 12 are directed to different embodiments of a light-emitting diode structure. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the plurality of embodiments in order to provide light-emitting diode structures with improved light characteristics, image quality characteristics, and manufacturing convenience [462].
 
As to claim 20, Kim discloses the second-type semiconductor layer is divided into a plurality of portions (Fig. 12, (NS1, NS2, NS3, NS4) and [264, 273]).

11.	Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062515) in view of Shakuda (US 6,060,727).

As to claim 17, the device of Kim does not specifically disclose, further, a cathode electrode disposed on the first-type semiconductor layer, and a gap is between the cathode electrode and the second-type semiconductor layer.
Analogous art Shakuda discloses a cathode electrode (Fig. 6, (N1)) disposed on the first-type semiconductor layer (Fig. 6, (31)), and a gap (separation, space, the second semiconductor layer 52) is not on the cathode electrode (N1)) is between the cathode electrode (N1) and the second-type semiconductor layer (Fig. 6, (52))). (Col. 6, lines 19). It would have been obvious to one of ordinary skill in the art at the time of filing to have the gap, as taught by Shakuda, in the device of Kim, because it can be conveniently used as a back light source for a reflection type liquid crystal display or as a light source for a transmission type liquid crystal display in addition to facilitating a mounting operation, and also because this light emitting semiconductor device contributes to a size and weight reduction of the display and provides a longer service than a fluorescent lamp (col. 5, line 63-col. 6, line 4). Also, it is commonly known in the art of semiconductor devices to have a designer, in a lab, or manufacturing environment, to choose the configuration and order of the elements or layers, such as where to put gaps to separate, or insulate, the desired elements or layers, in order to obtain the desired results. 


Shakuda discloses a cathode electrode (Fig. 6, (N1)) disposed on the first-type semiconductor layer (Fig. 6, (31)); and an anode electrode (Fig. 6, (P1)) disposed on the second-type semiconductor layer (Fig. 6, (52)). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have the semiconductor device configuration with respect to the cathode and anode, as taught by Shakuda, in the device of Kim, because it can be conveniently used as a back light source for a reflection type liquid crystal display or as a light source for a transmission type liquid crystal display in addition to facilitating a mounting operation, and also because this light emitting semiconductor device contributes to a size and weight reduction of the display and provides a longer service than a fluorescent lamp (col. 5, line 63-col. 6, line 4). Also, it is commonly known in the art of semiconductor devices to have a designer, in a lab, or manufacturing environment, to choose the configuration and order of the elements or layers, such as the position or location of cathodes and anodes, in order to obtain the desired results.

12.      Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0062515) in view of Kondo et al. (US 6,870,553).
As to claim 18, the device of Kim does not specifically disclose the number of the plurality of illumination regions is greater than or equal to 5.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the illumination regions, as taught by Kondo, in the device of Kim because the Area Grey-scale System is one of many known systems that have hitherto been used to provide displayed images with tones (col. 1, lines 39-44), and in order to stabilize the light-emitting characteristic (col. 3, lines 3-4). Also, it is well known in the art of display panels, for a designer, at a lab, or manufacturing environment, to select how many illumination units will be part of each light-emitting unit, in order to obtain the desired result, such as a duplicate, or multiple, result, etc. 

Allowable Subject Matter
13.     Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
14.     The following is a statement of reasons for the indication of allowable subject matter:  Claims 13 and 14 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 13, “the driving current has a substantially identical light-emitting period in different gray levels of the light”. In claim 14, “the driving current has a substantially identical current density in different gray levels of the light”. The closest prior art of record, Kim (US 2017/0062515) and Kondo et al. (US 6,870,553), see above, regarding rejection of claim 1, similarly or in combination, fail to anticipate or render the above underlined limitations obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO OSORIO/Primary Examiner, Art Unit 2692